ICJ_030_ATILO-UNESCO_UNESCO_NA_1956-10-23_ADV_01_NA_04_FR.txt. 116

OPINION DISSIDENTE DE M. LE PRÉSIDENT HACKWORTH
[Traduction ]

Je me rallie à la conclusion de la Cour qu’elle est compétente
pour donner un avis consultatif en réponse à la demande de
l'Organisation des Nations Unies pour l’éducation, la science et
la culture, et que la Cour a le devoir de ce faire.

Je regrette qu’il me soit impossible de me rallier à l’avis qui a
été donné en réponse aux questions présentées par l'Organisation.
Au sujet de ces questions, je marque mon accord avec les conclu-
sions auxquelles sont arrivés le Vice-Président, M. Badawi, et
M. Read. Mes raisons, exprimées brièvement, sont les suivantes :

La requête demandant un avis consultatif se rapporte à des
jugements rendus par le Tribunal administratif de Organisation
internationale du Travail contre Organisation des Nations Unies
pour l'éducation, la science et la culture et en faveur de quatre
de ses anciens fonctionnaires — MM. Duberg et Leff et Mmes Wilcox
et Bernstein — qui étaient au service de l'Organisation en vertu
de contrats à durée définie qui étaient venus à échéance, et que
le Directeur général de l'Organisation avait refusé de renouveler.

La demande d’avis consultatif se présente sous forme de trois
questions :

La première de ces questions est celle de savoir si le Tribunal
était compétent, aux termes de l’article II de son Statut, pour
connaître des requêtes de ces anciens fonctionnaires.

La deuxième question, à laquelle une réponse ne doit être
donnée que dans le cas d’une réponse affirmative à la première
question, est divisée en deux parties et demande 4) si le Tribunal
était compétent pour vérifier si le pouvoir conféré au Directeur
général de ne pas renouveler les engagements de durée définie
avait été exercé pour le bien du service et l'intérêt de l’Orga-
nisation, et b) si le Tribunal était compétent pour se prononcer
sur l'attitude qu'aux termes de l’Acte constitutif de l'Organisation,
le Directeur général doit observer dans ses relations avec un
État Membre, notamment en ce qui concerne la mise en œuvre
de la politique gouvernementale de cet État Membre.

La troisième question demande quelle est la validité des décisions
rendues par le Tribunal dans ses jugements en faveur de ces

quatre fonctionnaires.

*
* *

En examinant la premiére de ces questions, c’est-a-dire celle
qui traite de la compétence du Tribunal de connaitre des requétes,
il est nécessaire d’examiner le Statut du Tribunal qui définit sa
compétence.

Par application de l’article II, paragraphe 5, du Statut, nous
établissons que le Tribunal est compétent pour connaitre des
requêtes dans deux catégories de cas. L’un d’eux se réfère a

43
OPIN. DISS. DU PRÉSIDENT HACKWORTH (AVIS 23 X 56) 117

« l’inobservation soit quant au fond, soit quant à la forme des
stipulations du contrat d'engagement des fonctionnaires», et
l’autre se réfère à «l’inobservation des dispositions du Statut
du personnel ».

Le Tribunal ne dispose pas d’une compétence illimitée. Sa
compétence est uniquement statutaire et d’un caractère limité.
Le Tribunal n’est pas autorisé à connaître et à juger toutes les
contestations quelles qu'elles soient qui peuvent exister par
rapport à l'administration de l'Organisation. Bien au contraire,
sa compétence, comme il vient d'être dit, est limitée, par le
paragraphe 5 de l’article IT de son Statut, aux deux catégories
de requêtes qui y sont mentionnées. Étant un Tribunal de com-
pétence expressément circonscrite et limitée, il s'ensuit qu’il doit
se maintenir dans le cadre de cette compétence. Notre premier
rôle consiste donc à déterminer si les requêtes dont il est question
entrent dans le cadre de l’une des deux catégories de requêtes
pour lesquelles le Tribunal est compétent,

Il n'est pas nécessaire d’examiner les différents genres de
contrats employés à l'Unesco pour engager les membres de son
personnel, tels ceux qui se réfèrent à des engagements à titre
temporaire, à des engagements de durée indéterminée, etc. : ils
sont tous régis par des règles spéciales. Il suffit, dans le cas de l’espèce,
d'examiner uniquement la forme des contrats sous l’empire des-
quels les quatre fonctionnaires en question étaient engagés. Ces
contrats sont décrits dans le Règlement du personnel de l'Unesco,
comme des contrats de durée définie. Les engagements sous l’em-
pire de tels contrats sont valables pour une durée définie, à la fin
de laquelle ces contrats se terminent automatiquement, à moins
qu'ils ne soient renouvelés.

Ceci est clairement établi par le Règlement du personnel dispo-
sition 104.6 d) qui est libellée comme suit :

« Un engagement de durée définie prend fin à l'échéance fixée,
sans préavis ni indemnité, à moins que le renouvellement n’en ait
été offert à l'intéressé et accepté par lui, trois mois avant l’échéance
dans le cas d’un engagement initial d’une durée définie d’un an, et
six mois avant l'échéance dans les autres cas. »

Il faut noter que de tels contrats de durée définie prennent
fin, «sans préavis ni indemnité »1, à l'échéance fixée, à moins
qu'un renouvellement n'ait été offert et accepté six mois (dans
les cas d’espèce) avant léchéance. Les contrats de ces quatre
fonctionnaires ne furent pas renouvelés. Le grief des requêtes
est que ces contrats auraient dû être renouvelés et qu’en raison
du défaut de ce faire, les requérants sont devenus les victimes
d’une discrimination injustifiable.

 

. Ces mots ont été ajoutés à l’ancien texte et ce texte, ainsi amendé, est entré en
vigueur le 127 novembre 1954. Ce texte amendé a été cité par le Tribunal dans sa
décision sur la compétence.

44
OPIN, DISS. DU PRÉSIDENT HACKWORTH (AVIS 23 X 56) 118

Le Statut et le Règlement du personnel font intégralement
partie des contrats d'engagement. La disposition 104.3 du Règle-
ment du personnel prévoit que:

« a) Tout candidat admis à un emploi reçoit une lettre d’engage-
ment signée par le Directeur général ou par son représentant auto-
risé, où sont précisées les conditions de l'engagement.

b) La lettre d'engagement est accompagnée d’un exemplaire du
Statut du personnel et du Règlement du personnel, ainsi que d’un
exemplaire de la Déclaration à souscrire.

c) En acceptant un engagement, le candidat certifie par écrit
qu'il a pris connaissance du Statut du personnel et du Règlement
du personnel, et qu’il en accepte les conditions.

d) La lettre d'engagement, accompagnée des pièces jointes, et
la lettre d'acceptation, accompagnée de la Déclaration, dûment
signées, constituent son contrat d'engagement. »

Si, dans les cas d’espèce, il avait été mis fin aux contrats d’en-
gagement par le Directeur général avant le terme fixé, une autre
disposition —- la disposition 104.6, paragraphe b) — traitant
des raisons pour lesquelles une telle décision peut être prise, du
préavis et de l'indemnité, aurait été applicable; dans ce cas,
les fonctionnaires auraient pu avoir des motifs de se plaindre,
au sujet desquels le Tribunal aurait eu compétence. Maïs nous
n’examinons pas une situation de cette nature. De telles questions
ne pouvaient se poser dans les cas d’espèce. Les contrats d’en-
gagement ne furent pas résiliés avant terme. Ils arrivèrent au
terme fixé. Ils ne furent pas résiliés par le Directeur général.
Ils se terminèrent automatiquement, par application des termes
dans lesquels ils étaient libellés et de la disposition du Règlement
du personnel citée ci-dessus. Le Directeur ‘général se borna à
faire savoir aux fonctionnaires, bien avant les dates d'échéance,
qu’à l'expiration des contrats de durée définie, il lui serait impos-
sible, pour des raisons qu’il donnait, de leur offrir d’autres engage-
ments. Les demandes des requérants de voir revenir le Directeur
général sur sa décision turent rejetées.

%k
* *

Aprés certaines mesures préliminaires qui ne doivent pas étre
reprises ici, les requérants introduisirent des requétes devant le
Tribunal administratif. Ils ne se basèrent pas sur l’inobservation
des stipulations de leurs contrats d'engagement. Si nous examinons
la requête de Peter Duberg à titre exemplatif (toutes les requêtes
sont libellées sur le même modèle général), nous voyons que le
requérant, après une énumération préalable de faits et d’allégations,
se contenta de demander au Tribunal d’annuler la décision du
Directeur général et de l’inviter à renouveler le contrat et de
payer au requérant la somme d'un franc à titre de dommages
et intérêts et dépens.

45
OPIN. DISS. DU PRÉSIDENT HACKWORTH (AVIS 23 X 56) 119

En affirmant sa compétence de connaître de l'affaire, le Tribunal
ne fonda pas son action sur « l’inobservation » des stipulations du
contrat d'engagement. I] admit implicitement qu'il n’existait plus
de contrats d'engagement, car il ordonna au Directeur général
d'annuler sa décision de ne pas offrir un nouvel engagement et,
à défaut de ce faire, de payer au requérant des dommages et
intérêts. °

Les conclusions par rapport à la deuxième catégorie de compé-
tence en application de l’article II, paragraphe 5, du Statut, notam-
men «l’inobservation des dispositions du Statut du personnel »,
sont tout aussi vagues.

Le Tribunal ne déclara pas qu'une requête de cette nature lui
était soumise. Ce qu’il dit, c’est que la question qui lui est soumise
est «un litige portant sur l'interprétation et l'application du Statut
et du Règlement du personnel de l'Organisation défenderesse ».

Il n’est pas clairement établi si cette déclaration, plutôt imprécise
quant à la nature du litige, a été considérée par le Tribunal comme
équivalant à une requête invoquant «l’inobservation des disposi-
tions du Statut du personnel ». Il n’est pas difficile d'imaginer que
bien des situations peuvent venir à exister dans une organisation
telle que l'Unesco dans lesquelles des opinions divergentes pour-
raient se développer concernant l'interprétation et l'application
du Statut et du Règlement du personnel. Mais il ne s’ensuit pas
que de telles divergences puissent former le fondement d’une
requête qui serait de la compétence du Tribunal administratif.

Pour que le Tribunal soit compétent, il doit être prouvé, non
seulement qu'il y a un litige, mais que les droits des requérants ont
été violés par inobservation du Statut et du Règlement du per-
sonnel.

Quels furent les droits du requérant qui furent violés par une
action du Directeur général dans le cas d’espéce ?

Nous constatons que le soi-disant litige, tel qu’il se développa,
se basait sur deux documents: l’un était une note administrative
datée du 6 juillet 1954 et provenant du chef du Bureau du personnel
et de l’administration, agissant par ordre du Directeur général, et
concernant le renouvellement des contrats d’engagement des
fonctionnaires de la catégorie des services organiques, venant a
expiration à la fin de 1954 et au début de 1955. L’autre était une
lettre adressée par le Directeur général à M. Duberg et déclarant
qu'il ne pouvait lui offrir un nouvel engagement.

La Note administrative dont il est question se référait à l’arti-
cle 4.5.1 du Statut du personnel prévoyant que les renouvellements
d'engagements de durée définie devaient être, « a) soit sans limi-
tation de temps, ou b) soit, en raison des exigences du programme,
pour des périodes déterminées d’un an au moins et jusqu'à concur-
rence de 5 années de service, à la discrétion du Directeur général ».

La note révèle que les principes qui devaient être appliqués au
renouvellement ou au non-renouvellement des contrats d’engage-

46
OPIN. DISS. DU PRESIDENT HACKWORTH (AVIS 23 X 56) 120

ment de durée définie qui devaient arriver 4 expiration pendant
l’année en cours, ou les premiers mois de l’année suivante, avaient
fait l’objet de discussions au sein de l'Organisation ; que des
opinions avaient été exprimées à ce sujet, par la Commission
consultative pour les questions générales de personnel, par les
directeurs des divers Départements, et par le Conseil de l’Associa-
tion du personnel. Le Directeur général estimait qu’il y avait un
accord unanime en matière d'administration du personnel, mais il
avait des doutes concernant l’interprétation qui devait être donnée
à la phrase « en raison des exigences du programme ». Il dit que la
Conférence générale, lorsqu'elle a approuvé le texte de cet arti-
cle 4.5.1, n'avait pas précisé ce qu’il convenait d'entendre par cette
phrase, et que cette expression avait fait l'objet d’interprétations
diverses. Il décida que la question était d’une telle importance
qu'il devait consulter la Conférence générale lors de sa prochaine
huitième session sur l'interprétation de la notion d’« exigences du
programme ». I] ajouta qu’en attendant les décisions de la Confé-
rence générale il avait décidé « d’offrir à tous les fonctionnaires de
la catégorie des services organiques dont les contrats viennent à
expiration entre la date de la présente note et le 30 juin 1955 inclus,
qui possèdent les qualités requises de travail, de compétence et
d’intégrité, et dont les services sont nécessaires, le renouvellement
de leur engagement pour une durée d’un an». Il déclara qu'il
procéderait à un nouvel examen de ces engagements avant le
30 avril 1955, en fonction des décisions et des instructions de la
Conférence générale.

Cette note administrative n’était rien de plus qu’une déclaration

concernant une mesure provisoire pour le personnel. Cette note
avait évidemment pour but de tranquilliser les membres du per-
sonnel dont les engagements venaient à échéance dans un bref délai
et de combler le vide devant lequel le Directeur général se trouvait
avant de pouvoir donner effet à un règlement au sujet duquel il
estimait devoir demander des éclaircissements à la Conférence
générale.
_ A l’époque à laquelle la note administrative fut publiée, la période
pendant laquelle les engagements de durée définie de trois des
fonctionnaires en cause auraient pu être renouvelés par application
de la disposition 104.6 d) du Règlement du personnel, citée plus
haut, était déjà expirée.

La déclaration faite dans la note administrative concernant les
offres de renouvellement pour une durée d’un an était une déclara-
tion accompagnée de réserves. Elle était conditionnée par les
qualités requises de travail, de compétence, d’intégrité et les néces-
sités du service. Elle ne constituait pas une offre de renouvellement.
Elle annonçait tout simplement l’intention de faire de telles offres.
De telles offres seraient faites à l’avenir et ne devaient pas être
faites 2ps0 facto dans tous les cas quels qu’ils fussent. Elles étaient
conditionnées par le fait que le fonctionnaire devait répondre aux

47
OPIN. DISS. DU PRESIDENT HACKWORTH (AVIS 23 X 56) 121

quatre conditions mentionnées dans la note. Il n’y avait aucun
changement prévu dans la procédure établie par le Statut et le
Réglement du personnel pour commencer un nouveau contrat
d’engagement, à savoir une offre et une acceptation. Cette déclara-
tion ne pouvait étre considérée comme constituant un nouveau
réglement du personnel. Ce n’était rien de plus qu’une déclaration
ex parte d’une pratique d’un caractère provisoire, que le Directeur
général avait l'intention de suivre en attendant de recevoir des
éclaircissements quant à la voie qu’il devait suivre. Mais même si
cette déclaration devait être identifiée à une nouvelle disposition
du Règlement, la situation juridique ne serait en rien changée. Il
s’agit encore toujours d’une déclaration accompagnée de réserves.
Il est possible qu’elle ait fait naître dans l'esprit des membres du
personnel, ainsi qu’il est dit par le Tribunal, un espoir légitime de
se voir maintenir en fonctions, mais il n’en est pas résulté un droit
acquis. Des espoirs et des droits ne sont pas synonymes. La déclara-
tion n’imposait pas au Directeur général une obligation juridique
à l'égard des membres du personnel de leur offrir de nouveaux
engagements, et elle ne donnait pas aux fonctionnaires un droit
juridique de réclamer de tels engagements.

Quand, par conséquent, le Directeur général informa par lettre
les quatre fonctionnaires que c'était «en pleine conscience de
mes responsabilités que je suis parvenu à la conclusion qu'il
m'est impossible de considérer votre conduite comme compatible
avec les hautes qualités d’intégrité, exigées des personnes employées
par cette Organisation », il agissait dans le cadre de la note
administrative et de ses prérogatives en tant que Chef de l’ad-
ministration de l'Organisation. Tant l'Acte constitutif que les
Règlements de l’Unesco soulignent tout au long l'importance de
la plus haute conception de l'intégrité requise dans le choix et
le maintien du personnel. Le Directeur général avait le devoir
de veiller à l’application de ce principe. En refusant de renouveler
les contrats, il exerçait le pouvoir discrétionnaire qui lui était
donné par l’Acte constitutif et le Règlement du personnel. C'était
à lui de déterminer si les agissements des individus étaient incom-
patibles avec les hautes qualifications qui étaient requises et
c'était à lui de déterminer si leurs agissements pouvaient nuire
aux intérêts de l'Organisation.

En l'absence de preuve que le Directeur général avait agi de
mauvaise foi, c'est-à-dire que son action était arbitraire ou non
fondée, ce n’était pas au Tribunal de dire que les raisons données
par lui manquaient de justification. Ce n’était pas au Tribunal
de substituer son jugement dans ce domaine administratif à celui
du Directeur général. C'était lui, agissant sous l'autorité du
Conseil exécutif et de la Conférence générale, et non pas le
Tribunal, qui assumait la responsabilité. [1 n’y avait aucune
obligation de renouveler les contrats. Il aurait pu laisser les
contrats venir à échéance sans donner de raison, ou il aurait pu

48
OPIN. DISS, DU PRESIDENT HACKWORTH (AVIS 23 X 56) 122

dire à ces fonctionnaires que leurs contrats d'engagement ne
seraient pas renouvelés sans énoncer ses raisons. Il donna des
raisons, parce qu'on lui demanda de le faire. Le fait qu’il les
donna ne confère pas aux fonctionnaires un droit qu'ils n'avaient
pas précédemment. De la même façon, le fait qu’il énuméra ses
raisons ne conférait pas au Tribunal une compétence qu’il n'avait
pas précédemment. Cette compétence, comme il a déjà été exposé,
n'existe que dans deux catégories de cas, c’est-à-dire, 1} inobser-
vation des stipulations du contrat d'engagement, et 2) inobser-
vation des dispositions du Statut du personnel.

Les stipulations du contrat d'engagement n’ont pas été modifiées
par le Directeur général. Ces contrats expiraient automatiquement,
d’où il s'ensuit que la compétence ne pouvait se justifier pour
la première raison énumérée.

Le Règlement n’imposait pas le renouvellement des contrats,
et le Directeur général ne viola aucune clause du Règlement en
refusant d'offrir de nouveaux contrats. Il s'ensuit que la com-
pétence ne pouvait se justifier pour la seconde raison énumérée.
Le fait que les contrats de durée déterminée d’autres fonction-
naires furent renouvelés et que, d’après la pratique générale de
l'Unesco, de tels renouvellements étaient normalement espérés
par des fonctionnaires capables, ne change rien à la situation
juridique — il n'existait pas de droit juridique au renouvellement.

*
* *

Ma conclusion est qu'à la première question posée par l'Unesco
au sujet de laquelle l’avis de la Cour est demandé — «Le Tribunal
administratif était-il compétent, aux termes de l’article II de
son Statut, pour connaître des requêtes. » — Ja réponse donnée
doit être négative.

Ayant ainsi répondu à la première question, il devient inutile
d'examiner la deuxième question.

La troisième question posée par l'Organisation se réfère à la
validité des décisions rendues par le Tribunal dans ses jugements
accordant des dommages-intérêts à chacun des quatre fonction-
naires.

Il est évident que des jugements, rendus par un tribunal qui
est incompétent pour traiter de la matière, ne peuvent avoir
de validité.

(Signé) GREEN H. HACKWORTH.

49
